Britton & Koontz Capital Corporation 500 Main Street 601-445-5576 P O Box 1407 601-445-2481Fax Natchez, MS39121 http://www.bkbank.com, corporate@bkbank.com FOR IMMEDIATE RELEASE: FOR MORE INFORMATION: October 11, 2007 W. Page Ogden, President & CEO (Nasdaq - BKBK) William M. Salters, Treasurer & CFO BRITTON & KOONTZ CAPITAL REPORTS 2 Natchez, Mississippi - Britton & Koontz Capital Corporation (the “Company”; Nasdaq: BKBK) today reported net income for the three months ended September 30, 2007, of $1.0 million, or $0.47 per diluted share, compared to $924 thousand, or $0.44 per diluted share, for the same period in 2006.For the nine months ended September 30, 2007, net income and earnings per share was $2.0 million, or $0.96 per diluted share, compared to $2.7 million, or $1.28 per diluted share, for the same period in 2006. Net interest income for the quarter ended September 30, 2007, was $3.5 million, a $75 thousand increase compared to the same quarter in 2006.The improvement in net interest income is due primarily to higher yields in the investment portfolio and the continued shift from 1-4 family residential mortgage loans to higher yielding commercial loans.Net interest margin increased to 4.00% for the three months ended September 30, 2007, from 3.76% for the same period in 2006.Non-interest income increased $265 thousand to $880 thousand for the third quarter of 2007.The increase includes a fair value adjustment of $205 thousand as the securities in the Company’s trading category were marked to market to reflect increases in the fair market value of those securities.Non-interest expense of $2.9 million for the third quarter of 2007, increased $196 thousand compared to $2.7 million during the same period in 2006 mainly from higher personnel costs and write-downs on other real estate. Net interest income of $10.2 million for the nine month period ended September 30, 2007, decreased slightly, compared to the same period in 2006.Net interest margin increased to 3.88% for the nine months ended September 30, 2007, from 3.78% in the comparable period in 2006.Non-interest income decreased $584 thousand which contributed to the decline in net income for the nine months ended September 30, 2007, compared to the same period in 2006.This decrease in non-interest income was primarily related to the Company’s previously-disclosed adoption of SFAS 159 and the sale on April 12, 2007, of approximately $35 million of the Company's available-for-sale (“AFS”) securities at a loss of $559 thousand due to changes in interest rates since original purchase of such AFS securities.Additionally, the Company marked its trading portfolio to market as required by SFAS 159, resulting in a downward adjustment of $155 thousand over the nine month period ended September 30, 2007.Factors offsetting these losses are increased income from deposit accounts and investment activities.Non-interest expense increased $367 thousand to $8.5 million for the nine months ended September 30, 2007, compared to $8.1 million during the same period in 2006.The higher expense level is due primarily to write-downs of other real estate of approximately $280 thousand and higher audit expenses. Asset quality improved as net charge-offs for the nine months ended September 30, 2007, decreased to $174 thousand compared to $231 thousand for the nine month period ended September 30, 2006.Non-performing assets declined $293 thousand from $2.7 million at December 31, 2006, to $2.4 million at September 30, 2007.The decrease is due primarily to a reduction of $232 thousand in loans past due 90 days or more and a $406 decrease in real estate owned over this period.The provision for loan losses for the nine month period ended September 30, 2007, was $320 thousand, compared to $210 thousand during the same period in 2006.The increase is primarily the result of the Company’s continuing shift from residential lending to commercial lending. Additionally, the Company maintained a 1.06% reserve for possible loan losses to loans at September 30, 2007, compared to .95% for the same period in 2006. About Britton & Koontz Britton
